expeditiousness in the face of a justifiable request for delay' violates the
                right to the assistance of counsel."   Morris v. Slappy, 461 U.S. 1, 11-12
                (1983) (quoting Ungar v. Sarafite, 376 U.S. 575, 589 (1964)).
                            Here, Torres-Mejia informed the district court a week before
                trial that he had retained private counsel who would not be available to
                represent him on the scheduled trial date. The district court briefly
                discussed the possibility of substitution and a continuance but, citing the
                lengthy delay that had already taken place and the fact that Torres-Mejia
                had already been represented by three different attorneys, refused to
                continue the trial. The record supports the district court's decision, as the
                trial had been continued on multiple occasions at the defense's request
                and Torres-Mejia had ample time to retain private counsel during the 17-
                month period between the date he was charged and the date of trial."
                Further, we conclude that the district court's inquiry was adequate under
                the circumstances, see Patterson, 129 Nev., Adv. Op. 17, 298 P.3d at 438-
                39, and the district court did not abuse its discretion in this regard, see
                Morris, 461 U.S. at 11-12.
                            Torres-Mejia also argues that he was forced to enter into a
                guilty plea based on the deprivation of his right to counsel of choice and
                that the district court should have allowed him to withdraw his guilty plea
                on this basis. Because we conclude that Torres-Mejia was not deprived of




                      'The district court had informed Torres-Mejia months earlier, after
                he expressed dissatisfaction with appointed counsel, that he could retain
                private counsel at his own expense, but he did not do so until shortly
                before trial.



SUPREME COURT
        OF
     NEVADA
                                                       2
(CO 1947A
                     his Sixth Amendment right to counsel of choice, Torres-Mejia's challenge
                     to the validity of his guilty plea necessarily fails. Accordingly, we
                                 ORDER the judgment of conviction AFFIRMED.



                                                                                             J.




                     cc:   Hon. Michael Villani, District Judge
                           Wright Stanish & Winckler
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            3
991 1947A    9e4/9